Title: Joseph Dougherty to Thomas Jefferson, 21 September 1818
From: Dougherty, Joseph
To: Jefferson, Thomas


          
            Dear Sir
            Washington City
 Septr 21st 18
          
          Conscious that your knowlege of my promotion will give you infinite pleasure—especially when sensible of being the original cause of it.
          I am appointed, or, (perhaps elected) Superintendent of the buildings occupied by the State, War and Navy with a sallary of 500 Dollars per. an.
          It was your letter—recommending me to the Senate in 1811: that got me the situation, and, as it will not engross half my time to attend at the office—I can still pursue my former business.
          Hoping yourself & family are well
          
            I am Dear Sir. your Humble Servt.
            Jos Dougherty
          
        